       Case 3:18-cv-00498-BLW Document 23 Filed 10/07/19 Page 1 of 2




PAUL THOMAS CLARK
CLARK and FEENEY, LIP
Attorneys for Plaintiffs
The Train Station
1229 Main Street
P.O. Drawer 285
Lewiston, Idaho $3501
Telephone: (208)743-9516
Idaho State Bar No. 1329



                        N THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT Of IDAHO

DENNIS “JOE” ROSS and POLLY                         )
MOZNGO, the natural parents of JUSTIN               )    Case No. CV 3: l$-cv-498-BLW
ROSS, decedent,                                     )
                                                    )
                      Plaintiff,                    )    STIPULATION TO EXTEND
                                                    )    MEDIATION DEADLINE
vs.                                                 )
                                                    )
IDAHO COUNTY, a political subdivision of            )
the State of Idaho, IDAHO COUNTY                    )
SHERIFF’S DEPARTMENT a governmental                 )
agency of the State of Idaho, DOUGLAS               )
GIDDNGS, individually and in his official           )
capacity, JACK PAULSEN a/Ida SCOTT                  )
PAULSEN, individually and in his official           )
capacity, and JOHN DOES 1-50, individually          )
and in their official capacity,                     )
                                                    )
                      Defendants.                   )
       COMES NOW the above-named Plaintiffs, DENNIS “JOE” ROSS and POLLY MOZINGO,

the natural parents ofJUSTIN ROSS, decedent, by and through their attorney ofrecord, Paul Thomas

Clark, and the above-named Defendants Idaho County, Idaho County Sheriffs Department, Douglas

Giddings, and Jack Paulsen A/k/a Scott Paulsen, and stipulate to extend the mediation deadline to



STIPULATION -I-
      Case 3:18-cv-00498-BLW Document 23 Filed 10/07/19 Page 2 of 2




December 31, 2019, as the parties presently have mediation scheduled for Monday, December 9,

2019, at 9:30 ajm.

       DATED this        day of

                                   CLARK AND FEENEY, LLP


                                   By:•
                                   Paul          Clark
                                   Attorneys for Plaintiff


                                   CLEMENTS, BR5)WNJL MCNICHOLS, P.A.


                                   By/f
                                             Stromberg
                                   {torneys for Defendants   J




STIPULATION -2-
